        Case 1:19-cv-03756-LTS-SDA Document 20 Filed 12/06/19 Page 1 of 1



LI PSKV LOWE~                                                            Douglas B. Lipsky - Partner
AN    EMPLOYMENT              LAW     FIRM
                                                                   420 Lexington Avenue, Suite 1830
                                                                        New York, New York 10170
                                                                                Main: 212.392.4772
                                                                               Direct: 212.444.1024
                                                                                 Fax: 212.444.1030
                                                                              doug@lipskylowe.com
                   MEMO ENDORSED
                                                                                    www.lipskylowe.com

                                                   December 6, 2019                                                                  !I
                                                                            USDC SONY
     VIA ECF                                                                DOCUMENT
                                                                            - '~~     <!     '   '   '

     The Honorable Laura Taylor Swain, U.S.D.J.                             p.LECTRONICALLY FILED
     U.S. District Court for the Southern District of New York
                                                                            [)0~ #:
     500 Pearl Street                                                                       ~~--~~---~-'--
     New York, New York 10007-1312                                          DATE FILED: l'L/'1/2.ol~
                                                                                                                '    I




            Re:     Fischler v. Lazzoni USA Inc., 1:19-cv-3756 (LTS)

     Dear Judge Swain:

             This firm represents Plaintiff Brian Fischler. We submit this letter on behalf of all
     parties to respectfully request that the deadline to file the R. 41 Stipulation of Dismissal
     be extended to December 20, 2019.

             This is the second request to extend this deadline. The first request was
     inadvertently addressed to Judge Schofield. (Doc. No. 19). The parties make this request
     because, while the agreement has been signed, the parties must perform certain
     obligations under it before the Stipulation is filed. This request, if granted, would not
     affect any other dates or deadlines.

            We appreciate the Court's consideration of this request.                       -rk..    ~~ lf@A.;
                                                  Respectfully submitted,
                                                                                            f (O V\ ~ ,~ J 1 -p.e__
                                                  LIPSKY LOWE LLP                           ~ "Y "Ol'S'M l v<J
                                                                                            c oe .\t 1'Is') (}A.t_
                                                  s/ Douglas B. Lipsky                       ~~-n.r<>vf-'
                                                  Douglas B. Lipsky                                  Qe.LUtbef           6lAJ I   ~I ~
                                                                                                 r,::G'".#          \q, ~
                                                                                                 0- StQlVul.
     CC:    Daniel G. De Pasquale (Via ECF)


                                                                         SO ORDERED:

                                                                                                         ld- (o {
